Case: 19-30898        Document: 00516143810             Page: 1      Date Filed: 12/23/2021




               United States Court of Appeals
                    for the Fifth Circuit                                       United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                        No. 19-30898                          December 23, 2021
                                      Summary Calendar                            Lyle W. Cayce
                                                                                       Clerk

   United States of America,

                                                                         Plaintiff—Appellee,

                                              versus

   Keaton L. Copeland,

                                                                     Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:17-CR-84-1


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit Judges.
   Per Curiam:*
           Keaton L. Copeland was convicted by a jury of five counts of wire
   fraud and one count of conspiracy to commit wire fraud. He appeals the
   judgment of conviction, arguing that the Government failed to produce
   sufficient evidence to convict him of any of the charges. Copeland challenges


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set forth
   in 5th Circuit Rule 47.5.4.
Case: 19-30898      Document: 00516143810           Page: 2    Date Filed: 12/23/2021




                                     No. 19-30898


   his convictions for wire fraud on the basis that the Government failed to
   prove his specific intent to defraud, and he challenges his conspiracy
   conviction on the basis that the Government failed to prove that he knowingly
   joined the conspiracy.
          Because Copeland did not renew his motion for a judgment of
   acquittal after the close of all evidence, our review is for plain error. See
   United States v. Smith, 878 F.3d 498, 502-03 (5th Cir. 2017); see also Puckett
   v. United States, 556 U.S. 129, 135 (2009).
          To convict a defendant of wire fraud under 18 U.S.C. § 1343, the
   Government must establish, inter alia, a specific intent to defraud. United
   States v. Scully, 951 F.3d 656, 671 (5th Cir. 2020), cert. denied, 141 S. Ct. 344
   (2020). Specific intent is established “when [a defendant] acts knowingly
   with the specific intent to deceive for the purpose of causing pecuniary loss
   to another or bringing about some financial gain to himself.” Id. (quoting
   United States v. Evans, 892 F.3d 692, 712 (5th Cir. 2018)). Intent can be
   inferred from the facts and circumstances of the case. Id. The record is not
   devoid of evidence that Copeland acted with a specific intent to defraud. See
   id. at 671-72; Smith, 878 F.3d at 503. In particular, the Government produced
   evidence that Copeland knowingly submitted false information on Affordable
   Care Act applications, made false statements to insurance providers, and
   pressured employees into not cooperating with the federal investigation,
   among other acts. Copeland fails to show that his convictions for wire fraud
   resulted in a manifest miscarriage of justice. See Smith, 878 F.3d at 503.
          To convict a defendant of conspiracy to commit wire fraud under 18
   U.S.C. §§ 1349 and 1343, the Government “must prove that: (1) two or more
   persons made an agreement to commit wire fraud; (2) the defendant knew
   the unlawful purpose of the agreement; and (3) the defendant joined in the
   agreement willfully, i.e., with specific intent.” United States v. Kuhrt, 788




                                          2
Case: 19-30898     Document: 00516143810          Page: 3   Date Filed: 12/23/2021




                                   No. 19-30898


   F.3d 403, 414 (5th Cir. 2015). A wire fraud conspiracy “can be established
   on circumstantial evidence alone,” and “a jury can infer from the
   surrounding circumstances whether a defendant participated in and knew of
   the conspiracy.” United States v. Sanders, 952 F.3d 263, 273 (5th Cir. 2020).
   The agreement may also “be inferred from concert of action.” Id. at 274
   (quoting United States v. Frydenlund, 990 F.2d 822, 825 (5th Cir. 1993)).
   Here, the Government produced evidence that Copeland engaged in specific
   acts of fraud with his codefendant Dorothy Delima for the purpose of
   enriching themselves at the expense of the Government; this evidence
   included Delima’s testimony reflecting their agreement to lie to an insurance
   provider to secure more business. It was not plain error for the jury to find
   Copeland guilty of conspiracy to commit wire fraud. See Smith, 878 F.3d at
   503.
          Accordingly, Copeland’s convictions on all counts are AFFIRMED.




                                         3